Citation Nr: 1232821	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss.  

2.  Entitlement to a disability rating greater than 30 percent for vertigo.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.T.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to November 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO recharacterized the Veteran's hearing loss as bilateral hearing loss and assigned an increased 10 percent rating effective April 25, 2008.  The RO also denied claims for increased rating greater than 30 percent rating for vertigo, service connection for residuals of a back injury, and entitlement to a TDIU.  The Veteran was notified of the September 2008 rating decision later that same month.  The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in October 2008.  The October 2008 NOD specifically disagreed with the 10 percent rating assigned for bilateral hearing loss.  The RO addressed the issue of entitlement to a disability rating greater than 10 percent for bilateral hearing loss in a Statement of the Case (SOC) issued in June 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9) which was received at the RO in July 2009.  

Significantly, in his July 2009 substantive appeal, the Veteran reported that his vertigo had increased quite a lot over the previous three years and that he stayed dizzy 85 percent of the time which made it hard to hold a job.  In a handwritten note on the Veteran's July 2009 substantive appeal, RO personnel indicated that these statements would be accepted as a claim for increase (rather than an NOD) because the time period to appeal the September 2008 rating decision had expired.  

The Board finds that the RO's handwritten statement on the Veteran's July 2009 VA Form 9 concerning the timeliness of his appeal for an increased rating for vertigo and for a TDIU is in error.  Notice of the September 2008 rating decision was issued to the Veteran on September 12, 2008.  As such, the Veteran had until September 12, 2009, to appeal any part of the September 2008 rating decision.  See generally 38 C.F.R. § 20.302 (2011).  The Veteran's VA Form 9, which was construed by the RO to be an untimely NOD with respect to the issues of entitlement to a disability rating greater than 30 percent for vertigo and entitlement to a TDIU, was received in July 2009, nearly two months before the appeal period for the September 2008 rating decision expired.  In light of the Veteran's timely disagreement with that portion of the September 2008 rating decision, the Board construes the Veteran's July 2009 statements as an NOD with respect to the denial of an increased rating for vertigo and a TDIU.  Id.  As is explained in greater detail below, the Veteran now is entitled to an SOC addressing both of these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks a disability rating greater than 10 percent for bilateral hearing loss.  His hearing acuity last was examined for VA purposes in October 2009.  At his March 2011 Travel Board hearing, the Veteran testified that his hearing loss had worsened since this examination.  The Veteran certainly is competent to report that he noticed continued hearing loss since his most recent VA examination.  Hearing loss is the type of symptom that is readily observable to the lay person and does not necessarily require medical expertise to diagnose.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in October 2009, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

With regard to the claims of entitlement to a disability rating greater than 30 percent for vertigo and to a TDIU, as noted in the Introduction, the Veteran clearly has submitted a timely NOD with the September 2008 rating decision which denied both of these claims.  In light of the Veteran's timely disagreement with the denial of these claims, the RO must now send the Veteran an SOC addressing them.  The Court has held that, where a claimant files an NOD and the RO has not issued an SOC, the issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the most recent VA treatment records associated with the Veteran's claims file are dated only through September 2010.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issues of entitlement to a disability rating greater than 30 percent for vertigo and to a TDIU.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected bilateral hearing loss in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already, to include any records dated since September 2010.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should describe fully the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.  A complete rationale must be provided for any opinions expressed.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

